DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
2.	Claims 1, 3, 12, 14-17, 19 and 20 are amended.
3.	Claim 7 is cancelled.
4.	Claims 1-6 and 8-20 are pending.

Response to Arguments
5.	Applicant’s arguments and amendments filed on 01/13/2021 have been carefully considered and are deemed to be fully persuasive. Therefore the 35 USC 103 rejection of claims 1-6 and 8-20 are withdrawn in light of the remarks, filed on 01/13/2021, on pages 7-11.

Allowable Subject Matter
6.	Claims 1-6 and 8-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Wycherley et al. (USPAT# 5,163,081) teaches a facility is for automating dual party relay service so that the cost of such a service may be reduced. The desired result is achieved by automating particular features of dual party relay service to appreciably decrease the amount of time that a service attendant is involved in a dual party relay call. Such automation is obtained by employing text-to-speech processing, and, on a limited basis, automatic speech recognition.
Chen (USPUB# 2017/0353408) teaches a method and an apparatus for displaying media information, so as to display the media information. The method for displaying media information includes: receiving a media information request sent by an originating client, where the media information request carries media information and destination client information; parsing the received media information to obtain text information corresponding to the media information; synthesizing information related to the media information with information related to the text information to obtain composite information; and sending the composite information to a destination client according to the destination client information, so that the destination client obtains the media information and the text information according to the composite information and displays the media information and the text information.
Garcia (USPUB# 20130058471) teaches systems and methods for creating a transcription of a conference call. The system joins an audio conference call with a device associated with a participant, of a plurality of participants joined to the 
Wycherley et al., Chen, Garcia and other prior arts do not singularly or in combination disclose the limitations "one or more databases configured to store information corresponding to the first communication and information corresponding to a second communication from the second user device to the first user device, wherein the information corresponding to the first communication is associated with a unique identifier and wherein the information corresponding to the second communication is associated with the unique identifier, wherein the information corresponding to the first communication and the information corresponding to the second communication are linked within the one or more databases using the unique identifier to form linked information, wherein a format of the first communication and a format of the second communication are different, the first communication and the second communication comprising mixed-media communications, and wherein the second user device retrieves the linked information from the one or more databases using the unique identifier and comprises a user interface configured to present display the linked information to a user. " in independent claim 1 and similarly in independent claims 12 and 20. These limitations in combination with the remaining claim limitations provide a unique way for combining communication data from mixed-media platforms regarding 
Dependent claims 2-6, 8-11 and 13-19 are allowed based on their dependencies on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson et al. (USPUB# 2010/0235748) shows the general environment related to the instant application and teaches systems and methods for processing media files are described. In one embodiment, one or more events are captured having associated event data and associated with a client device, wherein each event is associated with an article and at least one of the articles is a media file, wherein at least one of the events is captured in real time upon the occurrence of the event, at least some of the event data and articles associated with the events are indexed and stored, a search query is received, and the at least one media file is determined as relevant to the search query.
Des Jardins (USPUB# 20170147576) shows the general environment related to the instant application and teaches Methods and apparatus for improving speech recognition accuracy in media content searches are described. An advertisement for a media content item is analyzed to identify keywords that may describe the media content item. The identified keywords are associated with the media content item for use during a voice search to locate the media content item. A user may speak the one or more of the keywords as a search input and be provided with the media content item as a result of the search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571-272-3880).  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.